                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Natalie Nicholson,           )               JUDGMENT IN CASE
                                       )
              Plaintiff(s),            )             3:18-cv-00167-FDW-DCK
                                       )
                  vs.                  )
                                       )
         Mecklenburg County,           )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court at jury trial and a jury
verdict having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury’s March 15, 2019 Verdict.

                                                 March 19, 2019
